Case 9:20-cv-00177-RC-KFG Document 3 Filed 08/24/20 Page 1 of 2 PageID #: 44



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

EDWING AHMED ALVAREZ                                §

VS.                                                 §                  CIVIL ACTION NO. 9:20cv177

DIRECTOR, TDCJ-CID                                  §

                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner Edwing Ahmed Alvarez, an inmate confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                               Discussion

        Petitioner is confined pursuant to a 2016 conviction from Webb County, Texas. However,

petitioner does not attack his criminal conviction or sentence. Instead, petitioner attacks a prison

disciplinary proceeding which occurred at the Lewis Unit located in Tyler County, Texas. As set

forth above, petitioner is currently confined at the Stiles Unit in Beaumont, Texas.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner was convicted and sentenced in Webb County which is located in the Southern

District of Texas. However, petitioner is confined at the Stiles Unit in Jefferson County which is

located within the jurisdictional boundaries of the Beaumont division of the Eastern District of



                                                    1
Case 9:20-cv-00177-RC-KFG Document 3 Filed 08/24/20 Page 2 of 2 PageID #: 45



Texas. Thus, jurisdiction is proper in the Eastern District of Texas. However, the petition has been

inadvertently filed in the Lufkin division.

        While jurisdiction is proper in the Eastern District of Texas, the court has considered the

circumstances and has determined that the interest of justice would best be served if this petition

were transferred to the division in which petitioner is confined.

         Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest
       .
of justice, a district court may transfer any civil action to any other district or division where it could

have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).
        Since petitioner has established no jurisdictional connection to the Lufkin division and

jurisdiction is proper in the Beaumont division, the transfer of this action to such division would

further justice. Therefore, it is the opinion of the undersigned that this petition should be transferred

to the United States District Court for the Eastern District of Texas, Beaumont Division. An Order

of Transfer so providing shall be entered in accordance with this Memorandum Opinion.


                          SIGNED this the 24th day of August, 2020.




                                                                ____________________________________
                                                                KEITH F. GIBLIN
                                                                UNITED STATES MAGISTRATE JUDGE




                                                    2
